 

SALE & PURCHASE AGREEMENT FOR THE ACQUISITION

of

100% OF THE ABBOTS BROOK GOLD CLAIMS . (“ABC”)

 

THIS AGREEMENT is between

 

YINFU GOLD CORPORATION

a company incorporated under the laws of the State of Wyoming, USA,

with its address at

Suite 713,7/F,Prudential Tower, The Gateway, Harbour City,

21 Canton Road,Tsimshatsui,Kowloon,Hong Kong

(“YINFU” or the “Company”),

 And

 

TOPWORTH VENTURE LIMITED

(British Virgin Islands Company Number 14427290)

with its address at

Quastisky Building, P.O. Box 4389, Road Town, Tortola, British Virgin Islands

(“TVL”)

 

Owner of 100% of the shares of

 

SHINY EAGLE BUSINESS LIMITED

(British Virgin Islands Company Number 1715681)

with its address at

Quastisky Building, P.O. Box 4389, Road Town, Tortola, British Virgin Islands

(“SEBL”)

 

Collectively the Parties

 

WHEREAS, YINFU desires to purchase 100% of the ABBOTS BROOK GOLD CLAIMS (“ABC”
or the “Claims) or (the Business Assets”) on the terms and subject to the
conditions set forth herein and;

 

WHEREAS, SEBL owns three mining claims located in the Province of Newfoundland,
Canada described more fully in Appendix A and;

 

WHEREAS, TVL is the owner of 100% of the shares of SEBL and:

 

WHEREAS, YINFU has agreed to issue 5 million shares of YINFU and pay the sum of
US$25,000 in to TVL to acquire ABC and;

 

WHEREAS, YINFU feels it is in its best interest that it acquire the aforesaid
Claims and;

 

WHEREAS, Tsap Wai Ping, the President, Chief Executive Officer and Chairman of
YINFU is the Company’s signing authority.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1

 

 

ARTICLE I

SALE AND PURCHASE OF SHARES

 

1.1    On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, Topworth Venture Limited hereby
agrees to sell, assign, transfer convey and deliver to YINFU, 100% of the
business assets of SEBL which consist of the Abbots Brook Gold Claims together
with all of the rights, titles and interests in the business assets and all
attendant or related assets, including, but not limited to: proprietary
intellectual property, maps, documents, deeds, files, titles, patents, know-how
and good-will, together with any other item, assets, products, files, records,
documents, signatures, interests or rights pertaining to or relating to the
business assets in keeping with the intentions and the spirit of this Agreement.

 

1.2    YINFU hereby agrees to purchase and acquire 100% of the Abbots Brook Gold
Claims from TVL and pay TVL an aggregate of five million (5,000,000) new Common
Shares of the Company and pay the sum of US$25,000.

 

1.3    It is understood by the Parties that the 5,000,000 shares of YINFU so
issued as payment for the Abbots Brook Gold Claims will be restricted shares as
required by Rule 144 of the United States Securities Act (the “Act” and shall
display a restrictive legend as required by the United States Securities and
Exchange Act,

 

1.4    On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, TVL hereby agrees to transfer
control of the Abbots Brook Gold Claims to YINFU through the acceptance and
confirmation of the issuance and granting, by YINFU, of 5,000,000 newly issued
shares of YINFU, which shares, together with the payment of the sum of US$25,000
represents the full purchase price of 100% of the Abbots Brook Gold Claims as
described in Appendix A

 

ARTICLE II

CLOSING

 

2.1    The consummation of the transfer by TVL to YINFU, and the acquisition by
YINFU of the Abbots Brook Gold Claims by the payment of 5 million new Common
Shares and the payment of the sum of US$25,000 shall occur on 26 July, 2012 (the
“Closing Date”). Immediately at the Closing Date, YINFU shall deliver, or cause
to be delivered, to TVL, a board resolution confirming the issuance of 5 million
Common Shares that are being sold, assigned, and conveyed to TVL, such board
resolution shall be duly executed, endorsed and/or authenticated for delivery to
TVL. (Appendix B)

 

2.2    Immediately at the Closing, YINFU shall deliver to TVL, Stock
certificate(s) representing 5 million shares issued in the name or names
designated by TVL. It is understood that the stock certificates so delivered
will display the required restrictive legend pursuant to Rule 144 of the United
States Securities and Exchange Act.

 

2.3    Immediately at the Closing, YINFU shall deliver to TVL by check or wire
transfer the sum of US$25,000.

 

2.4    Within 30 days after the closing, TVL shall deliver to Tsap Wai Ping, for
transmittal to YINFU, duly authorized, properly and fully executed documents in
English, evidencing and confirming the transfer of 100% of the assets of SEBL
specifically detailing the three Abbots Brook Gold Claims by the Newfoundland
Resources Department. 

 

2

 

 

ARTICLE III

EXECUTION

 

3.1    Yinfu shall execute and deliver to TVL, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of the Common Shares of YINFU.

 

3.2    TVL shall execute and deliver to YINFU, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of a 100% interest in the Abbots Brook Gold Claims. .

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF YINFU

 

YINFU hereby represents and warrants to TVL as follows (it being acknowledged
that TVL is entering into this Agreement in material reliance upon each of the
following representations and warranties, and that the truth and accuracy of
each of which constitutes a condition precedent to the obligations of YINFU
hereunder):

 

4.1    Authorization. YINFU, represented by Tsap Wai Ping, the President, Chief
Executive Officer and Chairman of YINFU has full power, legal capacity and
authority to enter into this Agreement and to consummate the transaction herein
contemplated, and to perform all obligations hereunder. This Agreement
constitutes the legal, valid and binding obligation of YINFU, and this Agreement
is enforceable with respect to TVL in accordance with its terms. Neither the
execution and delivery of this Agreement, nor the compliance with any of the
provisions hereof, will (a) conflict with or result in a breach of, violation of
or default under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license, lease, credit agreement or other agreement,
document, instrument or obligation to which YINFU is a party or by which YINFU
or any of its assets or properties may be bound or (b) violate any judgment,
order, injunction, decree, statute, rule or regulation applicable to YINFU or
the assets or properties of YINFU.

 

4.2    Legality of Shares. The Common Shares, when delivered as provided in this
Agreement, will be validly issued, fully paid and nonassessable. The Common
Shares, upon sale, assignment, transfer and conveyance thereof, will not be
subject to the preemptive right of any shareholder or any other person. Upon
delivery of and payment for the Common Shares as set forth in this Agreement,
TVL will receive title to the Common Shares thereto, free and clear of all
liens, encumbrances, charges and claims whatsoever.

 

4.3    Compliance with Securities Laws.

 

(a)    No formal or informal investigation or examination by the Securities and
Exchange Commission (the “Commission”) or by the securities administrator of any
state is pending or threatened against YINFU.

 

(b)    Neither YINFU, nor any of its directors or officers, have been convicted
of any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false filing with the Commission.

 

(c)    YINFU is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining such person from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with the Commission.

 

4.4    No undisclosed Issues or Liabilities. YINFU warrants that to the best of
its knowledge there are no, issues that might tend to cause damage to YINFU or
its shareholders, or state or federal regulatory problems of any description.

 

3

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF TVL

 

5.1    Authorization. TVL has full power, legal capacity and authority to enter
into this Agreement, to execute all attendant documents and instruments
necessary to consummate the transaction herein contemplated, to purchase and
acquire the Common Shares from YINFU and to perform all obligations hereunder.
This Agreement constitutes the legal, valid and binding obligation of TVL and
this Agreement is enforceable with respect to TVL, in accordance with its terms.

 

5.2    Information Regarding this Agreement and the Company. TVL has obtained
such information regarding the financial position and prospects of YINFU, as TVL
considers necessary or appropriate for the purpose of purchasing and acquiring
the Common Shares from TVL pursuant to this Agreement.

 

5.3    Compliance with Securities Laws.

 

(a)    No formal or informal investigation or examination by the Commission or
by the securities administrator or legal authority of any state or jurisdiction
within or outside of the United States, Canada, China or the British Virgin
Islands, is pending or threatened against TVL, SEBL or the assets.

 

(b)    Neither TVL nor its officers or owners have not been convicted of any
felony or misdemeanor in connection with the sale or purchase of any security or
involving the making of any false filing with in any jurisdiction .

 

(c)    TVL is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining them from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with in any jurisdiction.

 

5.4    Disclosure of Transference of Control

 

(a) TVL understands and accepts that certain legal and regulatory filings and
disclosures will be required in order to properly and legally execute the
transfer of control of the shares and assets. Such filings and disclosures
include, but are not limited to the filing of a Form 8-K with the United States
Securities and Exchange Commission,

 

(a)    one or more filings of the Initial statement of beneficial ownership of
securities on Schedule 13D or other similar ownership forms.

 

(b)    TVL will assist fully in the preparation and filing of all such required
filings in order to fully insure that all required filings are executed and
filed properly and in a timely manner.

 

(c)    TVL will provide a detailed list of TVL individuals or entities (the “New
Shareholders”) designated to receive Common Shares of YINFU pursuant to issuance
of the 5,000,000 Common Shares specified in this Agreement.

 

(i) The above noted detailed list of TVL New Shareholders shall include the full
legal name of the individual or entity receiving YINFU Common Shares, the full
address and citizenship or corporate jurisdiction of each New Shareholder
(Attached hereto as Appendix C). 

 

4

 

 

5.5    TVL warrants that they and SEBL shall deliver to YINFU all of rights,
titles and interests in 100% of the three Abbots Brook Gold Claims s, and all
attendant or related assets, including, but not limited to: proprietary
intellectual property, maps, documents, deeds, files, titles, patents, know-how
and good-will, together with any other item, assets, products, files, records,
documents, signatures, interests or rights pertaining to or relating to the
Assets in keeping with the intentions and the spirit of this Agreement.

 

5.6    TVL warrants that all translations in English of all documents, as
required by the US Securities Act shall be accurate legal translations and that
any discrepancy between the original documentation and the English translation,
the English translation shall take precedence.

 

ARTICLE VI

MISCELLANEOUS PROVISIONS

 

6.1    Parties in Interest. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto, and the heirs and personal representatives of
each of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party.

 

6.2    Confidentiality. The Parties agree that the terms and conditions of this
agreement shall be kept strictly confidential and shall not reveal or divulge to
any third party or entities other than for regulatory filings or tax purposes
and/or pursuant to a court order. The parties further agree that any
dissemination of this agreement shall not be made without prior written consent
of the other party.

 

6.3    Governing Law. This Agreement is made and shall be governed in all
respects, including validity, interpretation and effect, by the laws of the
State of Wyoming.

 

6.4    Shares to Be Held In Escrow. The Parties agree that all shares issued,
pursuant to the terms and conditions of this agreement, shall be issued as soon
as practicable following the signing of this agreement, but all shares so issued
SHALL BE HELD IN ESCROW and shall be deemed to be in the full control of the
issuing party until the Closing.

 

6.5    Notices. All notices, requests or demands and other communications
hereunder must be in writing and shall be deemed to have been duly made if
personally delivered or mailed, postage prepaid, to the parties as follows:

 

  (a)   If to YINFU, to:   Yinfu Gold Corporation       c/o Tsap Wai Ping      
Suite 713,7/F,Prudential Tower       The Gateway,Harbour City,       21 Canton
Road,Tsimshatsui,       Kowloon,Hong Kong

 

  (b)   If to TVL, to:   Topworth Venture Limited       Quastisky Building,    
  P.O. Box 4389, Road Town,       Tortola, British Virgin Islands

 

Either party hereto may change his address by written notice to the other party
given in accordance with this Section 6.5.

 

5

 

 

6.6    Entire Agreement. This Agreement contains the entire agreement between
the Parties and supersedes all prior agreements, understandings and writings
between the Parties with respect to the subject matter hereof. Each party hereto
acknowledges that no representations, inducements, promises or agreements,
verbal or otherwise, have been made by either party, or anyone acting with
authority on behalf of either party, which are not embodied herein, and that no
other agreement, statement or promise may be relied upon or shall be valid or
binding. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated verbally. This Agreement may be amended or any term
hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 

6.7    Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit or add to the meaning of any provision of this Agreement.

 

6.8    Attorneys’ Fees. In the event of any litigation between the parties
hereto, the non-prevailing party shall pay the reasonable expenses, including
the attorneys’ fees, of the prevailing party in connection therewith.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF YINFU GOLD CORPORATION:

 

/s/ Tsap Wai Ping   Designated Signing Authority 26 July, 2012   Tsap Wai Ping  
  President, CEO, Chairman     Yinfu Gold Corporation.

 

ON BEHALF OF TOPWORTH VENTURE LIMITED:

 

/s/ Gordon Cheng   Designated Signing Authority 26 July, 2012   Gordon Cheng    
Sole Director     Topworth Venture Limited

 

Signature of Witness:   /s/ Haven Lee  Name:   Haven Lee Address:   Flat 3c, Kam
Shan Mansion      Taikoo Shing, HK


 

6

 

 

APPENDIX A

 

List of Assets

 

ON BEHALF OF Topworth Venture Limited

 

/s/ Gordon Cheng         Designated Signing Authority     Gordon Cheng     Sole
Director     Topworth Venture Limited

 

APPENDIX B

 

Form of Board Resolution issuing 5,000,000 Common Shares of

Yinfu Gold Corp to SHINY EAGLE BUSINESS LIMITED

 Shareholders

 

List of New Shareholders of Yinfu Gold Corp. to be transferred to:

      (1)Topworth Venture Limited   1,000,000 shares (2)Topworth Venture Limited
  1,000,000 shares (3)Topworth Venture Limited   1,000,000 shares (4)Topworth
Venture Limited   750,000 shares (5)Topworth Venture Limited   750,000 shares
(6)Topworth Venture Limited   500,000 shares       Total 6 share certificates of
total number of shares   5,000,000 shares

  

7

 

 

APPENDIX C

 

Mineral Rights Inquiry Report

 

Thursday, July 26, 2012

 

Licence  Number:   019882M     File  Number:   775: 2965     Original Holder:  
Anser  Enterprises Co.     Licence Holder:   Shiny Eagle Business Limited    
Address:   22/F, Room 203, Block A, Yintai Centre         2 Jianguomonwai
Street, Chaoyang District,   Beijing         China    100022     Licence Issued:
  Issued     Location:   Abbotts Creek Area, Southern NI.     Electoral Dist.:  
13  Fortune  Bay –Cape La Hane     Recorded Date :   2012/01/18     Issuance
Date:   2012/02/17     Renewal Date :   2012/02/17     Report Due Date:  
2013/04/18     Org.   No.  Claims:   3.0000     Org.   No.   Claims:   3.0000  
  Recording Fee:   $30.00     Receipts(s) :   57354003 (2012/01/18) $30.00
Deposit Amount:   $150.00     Deposit:   57364003 (2012/01/18) $150.00 Map
Sheet  No (s):   0IM/11  0IM/12    

 

Comments:

 

Mapped Claim Description:

 

Beginning at the Northeast corner of the herein described parcel of land, and
said corner having LTM coordinates of 5 286 500 N, 612 500 E: of Zone 21 ;
thence South 500 metres, thence West 500 metres, thence South 500 metres, thence
West 500 metres, thence 1, 000 metres, thence East 1,000 metres to the point of
beginning. All hearings are referred to the LTM grid, Zone 21. NAD27.

 

Land Claims (effective 2005/12/01) :

 

LISA : 0.00% LII : 0.00% VRP: 0.00% Crown:  100.00%

 

Extensions:   None       Work   Reports :   None

 

$ 600.00 to be expended on this license by 2013/02/17

 

Licence Transfers :

 

8

 

 